        Case 4:19-cv-02426 Document 1 Filed on 07/05/19 in TXSD Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

ANDRES FERRO                                      §
                                                  §       CIVIL ACTION NO. _______
VS.                                               §
                                                  §
UNITED PROPERTY & CASUALTY                        §       JURY DEMANDED
INSURANCE COMPANY                                 §




                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, UNITED

PROPERTY & CASUALTY INSURANCE COMPANY (“United Property”), Defendant herein,

removes to this Court the state court action pending in the 190th Judicial District Court of Harris

County, Texas invoking this Court’s diversity jurisdiction, on the grounds explained below.

                                              BACKGROUND

         1.        On May 20, 2019, Plaintiff Andres Ferro filed the present action in the 190th Judicial

District Court of Harris County, Texas, bearing Cause No. 2019-34688 (the “State Court Action”)

against Defendant United Property & Casualty Insurance Company. See Plaintiff’s Original Petition,

attached hereto as Exhibit B.

         2.        Defendant United Property was served/received notice of this lawsuit on June 5,

2019, and appeared and answered on July 1, 2019, asserting a general denial and affirmative

defenses to the claims and allegations made in Plaintiff’s Original Petition. See Defendant’s Original

Answer, attached as Exhibit B.




4840-7922-7547.1
        Case 4:19-cv-02426 Document 1 Filed on 07/05/19 in TXSD Page 2 of 4



         3.         Pursuant to 28 U.S.C. § 1446(a) a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated herein under Exhibit B.

         4.         Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Andres Ferro ( “Plaintiff”) through his attorney

of record, and to the clerk of the 190th Judicial District Court of Harris County, Texas.

         5.         Pursuant to 28 U.S.C. § 1446(b)(3) this Notice of Removal has been timely filed by

the Defendant within thirty (30) of service of the lawsuit.

                                                     EXHIBIT INDEX

                    Exhibit A          Index of Matters Being Filed;

                    Exhibit B          All executed process in this case, including a copy of the Plaintiff’s

                                       Original Petition and a copy of Defendant’s Original Answer

                    Exhibit C          List of all Counsel of Record

                    Exhibit D          Civil Cover Sheet

                                                      JURISDICTION

         8.         This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter is

removal to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

A.       DIVERSITY OF PARTIES

         9.         Plaintiff is domiciled in Harris County, Texas. In his Original Petition, Plaintiff

alleges that he is a Texas resident residing in Harris County, Texas1. Pursuant to 28 U.S.C. §

1332(a), Plaintiff is a citizen of the State of Texas.

         1
             See Plaintiff’s Original Petition, Exhibit B, at P. 1.




4840-7922-7547.1
        Case 4:19-cv-02426 Document 1 Filed on 07/05/19 in TXSD Page 3 of 4



         10.        United Property & Casualty Insurance Company is a foreign organization

incorporated pursuant to the laws of the State of Florida and does not have its principle place of

business in Texas. Pursuant to 28 U.S.C. § 1332(c)(1), United Property is a citizen of the State of

Florida.

         11.        Accordingly, there is complete diversity between the properly joined parties pursuant

to 28 U.S.C. § 1332(a).

B.       AMOUNT IN CONTROVERSY

         12.        Plaintiff’s Original Petition states that “Plaintiff states he seeks monetary relief in

excess of $100,000.00 and less than $200,000.”2

         13.        The amount in controversy plainly exceeds $75,000.00, exclusive of interest and

costs. See Exhibit B. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is

satisfied.

                                                       CONCLUSION

         15.        Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

         WHEREFORE, Defendant, United Property & Casualty Insurance Company, respectfully

prays that the state court action be removed and placed on this Court’s docket for further

proceedings as though it had originated in this Court and that this Court issue all necessary orders.

United Property further requests any additional relief to which it may be justly entitled.

DATE: July 5, 2019.



         2
             See Plaintiff’s Original Petition, Exhibit B, at P. 4.




4840-7922-7547.1
        Case 4:19-cv-02426 Document 1 Filed on 07/05/19 in TXSD Page 4 of 4



                                              Respectfully submitted,

                                             LEWIS BRISBOIS BISGAARD & SMITH LLP



                                             By: /s/ Sarah R. Smith
                                                 Sarah R. Smith
                                                 Texas State Bar No. 24056346
                                                 24 Greenway Plaza, Suite 1400
                                                 Houston, Texas 77046
                                                 Telephone: 713.659.6767
                                                 Facsimile: 713.759.6830
                                                 sarah.smith@lewisbrisbois.com

                                                 ATTORNEYS FOR DEFENDANT,
                                                 UNITED PROPERTY & CASUALTY
                                                 INSURANCE COMPANY


                                 CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing instrument has been delivered to all interested parties on July 5, 2019, via
e-filing addressed to:

Sean H. McCarthy                              Via Eserve
P. Griffin Bunnell
Williams Hart Boundas Easterby, LLP
8441 Gulf Freeway, Suite 600
Houston, Texas 77017
smccarthy@whlaw.com
gbunnell@whlaw.com
Attorneys for Plaintiff


Andrew C. Cook                                Via Eserve
The Cook Law Firm, PLLC
8441 Gulf Freeway, Sixth Floor
Houston, Texas 77017
acc@texinsurancelaw.com
Attorney for Plaintiff


                                                     /s/ Sarah R. Smith
                                                     Sarah R. Smith



4840-7922-7547.1
